Title: Thomas Jefferson to Dominick Lynch, 26 June 1817
From: Jefferson, Thomas
To: Lynch, Dominick


          
            Sir
            Monticello
June 26. 17.
          
          I am very thankful for the honor done me by an association with the American society for the encouragement of domestic manufactures instituted in New York. the history of the last 20. years has been a sufficient lesson for us all to depend for necessaries on ourselves alone: and I hope that 20. years more will place the American hemisphere under a system of it’s own, essentially peaceable and industrious, and not needing to extract it’s comforts out of the eternal fires raging in the old world. the efforts of the members of your institution being necessarily engaged in their respective vicinages, I consider myself, by their choice, as but a link of union between the promoters there and here of the same patriotic objects. praying you to present to the society my just acknolegements for this mark of attention, I tender to yourself the assurance of my great respect & consideration
          Th: Jefferson
        